Citation Nr: 1707610	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-05 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches and a cervical spine disorder with cervical radiculopathy.

3.  Entitlement to service connection for a stomach disability to include gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a skin disability, to include atopic dermatitis and seborrheic dermatitis, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran had a period of active duty for training from January 1997 to May 1997 and then served on active duty from February 2003 to May 2004, including service in Iraq from April 2003 to April 2004.  His awards include the Army Commendation Medal, War on Terrorism Expeditionary Medal, and Sharpshooter and Marksman Badges. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board has recharacterized and consolidated the issues on appeal as reflected above.  

In October 2016 the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

In November 2016 the Veteran submitted additional medical evidence and enclosed a waiver of RO consideration.  The Board has accepted this evidence for inclusion in the record on appeal.  See 38 C.F.R. § 20.800 (2016).

The issues of entitlement to service connection for a low back disability, a stomach disability and a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's TBI residuals, consisting of headaches and a cervical spine disorder with cervical radiculopathy, are related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for the Veteran's TBI residuals, consisting of headaches and a cervical spine disorder with cervical radiculopathy, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R.            § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  

In this case, the Veteran asserts that his headaches and cervical spine disorder, including his radiculopathy, stem from an incident during service where he was riding in a truck which struck a large ditch in the road, jolting his head into the truck's roof.  He reported that following the impact he felt numb for several minutes and was nauseous.  The Veteran also stated that his neck pain was aggravated by wearing his Kevlar helmet and other heavy gear.  The Veteran testified that he noticed that he was having headaches shortly after separating from service and that such have continued since.

As an initial matter, the Board notes that the Veteran was diagnosed by the December 2009 VA examiner with degenerative joint disease of the cervical spine, and by the February 2010 VA examiner with mild TBI/post-concussion syndrome with neck tension and common migraine headaches and C7-C8 root irritation in the left arm with left median nerve entrapment.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, as is the case with headaches, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  As previously noted, the Veteran has reported experiencing headaches.  Thus, the first criterion for establishing service connection has been met, and the Board will now address whether the Veteran's headaches and cervical spine disability are related to service.  

Turning to in-service incurrence, the Board finds the Veteran's reports of injuring his head and neck during service to be competent and credible.  The Veteran is competent to report experiencing neck pain and headaches during service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His report is also credible as it is supported by his service personnel records, which note that he served with the 196th Transportation Company in Iraq, and his DD form 214, which identifies his Military Occupational Specialty (MOS) as motor transport operator.  Additionally, his service treatment records contain reports of injuries suffered to his low back while driving a truck, along with a line of duty report.  The fact that the Veteran's account of neck pain and headaches during service is not supported by contemporaneous clinical evidence does not render it inherently incredible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006).  Any such doubt in this regard is resolved in favor of the Veteran.  

Concerning the link between the current disabilities and service, the Board observes that the February 2010 VA examiner opined that the residuals of the Veteran's TBI, including headaches and C7-C8 root irritation with median nerve entrapment, all occurred in relationship to his service and are therefore service related.  The Board finds his opinion to be highly probative, as it was provided after examining the Veteran and reviewing the claims file.  The examiner provided a detailed rationale for the conclusion reached which included consideration of the relevant facts.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Although the December 2009 VA examiner provided a negative opinion that the cervical spine degenerative joint disease is not related to service because it is not the same condition as experienced during service, the Board notes that such is not required to establish a nexus between the current disabilities and service.  Thus, the Board affords greater probative weight to the February 2010 VA examiner's opinion.  

Furthermore, regarding headaches, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.   Barr, 21 Vet. App. at 310.  If it does, such testimony is sufficient to establish service connection.  Id.  Notably, the Veteran's contention that he has suffered headaches since service is supported by his consistent post-service reports, including during VA treatment in January 2009 and February 2014.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds his account of continuing to experience headaches
after service both competent and credible.  

In light of the positive and negative evidence of record, including the February 2010 VA examiner's opinion linking the TBI residuals to service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's TBI residuals, consisting of headaches and a cervical spine disorder, to include cervical radiculopathy, are related to service.  Accordingly, resolving all doubt in his favor, service connection is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2016).


ORDER

Service connection for the Veteran's TBI residuals, consisting of headaches and a cervical spine disorder with cervical radiculopathy, is granted.


REMAND

While additional delay is regrettable, the Board finds that further development is necessary prior to appellate review of the remaining issues.

Turning first to the low back claim, the Veteran has reported experiencing low back pain since falling out of a truck during service which was further aggravated by sitting and driving, and that he has continued to experience low back pain since separating from service.  The Veteran's service treatment records contain a September 2003 line of duty report noting that the Veteran fell off of a palletized load system injuring his back.  A clinical report dated the same day also noted low back pain caused by falling from the truck.  The pain was noted to be not radiating, and he was prescribed Motrin.  The Veteran also reported low back pain in November 2003 and December 2003.  Following service, the Veteran reported low back pain during a January 2009 VA TBI consult; his pain was assessed as myofascial pain midline at L4-L5.  VA treatment records provided by the Veteran note a report of mild degenerative changes and lumbar pain with left leg radiculopathy in August 2014 and December 2014, respectively.  The Board finds that the threshold of the McLendon standard has been met, and that the Veteran should be afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Turning to the stomach disorder claim, the Veteran reported that he began to experience a gastrointestinal disturbance during service, and that such has bothered him intermittently since that time.  In September 2003 he presented with complaints of diarrhea for the past two to three weeks.  An assessment of gastroenteritis was rendered.  In a November 2009 statement, the Veteran reported that during service he suffered from a stomach condition manifested by pain and diarrhea which was green in color.  During the March 2010 VA examination he reported experiencing green diarrhea for one to two months six to eight times per day during service and that he lost 30 pounds due to the condition.  He stated that he was treated with Cipro for two to three weeks.  A diagnosis of GERD was noted during private treatment in June 2016.  Thus, the McLendon standard has been satisfied, and a VA examination should be scheduled.

Finally, turning to the claim of entitlement to service connection for a skin condition, the Veteran reported that when receiving an intravenous (IV) injection for dehydration during service, he noticed red, irritated, and flaky skin around the IV site.  The infection spread to other areas of his body causing scaring and dryness.  He reported the condition occurring around his eyes and near his eyebrows, and that, after service, irritated skin has appeared intermittently on his hands, elbows, and face, causing his skin to burn and peel.  He reported that he was diagnosed with atopic dermatitis by his primary care provider in 2006.  He testified that over the course of a year the skin condition will manifest every few weeks on his face and has been on his hands twice.  He also reported that he was exposed to burn pits during his service in Iraq.  His post-service treatment records note rashes on his face and hands in May 2009, atopic dermatitis over his lip and eyebrow and rashes over his torso and arms in December 2009, a diagnosis of seborrheic dermatitis of the face during the March 2010 VA examination, and a notation of lip swelling, assessed as an allergic reaction, in September 2015.  Therefore, the Board finds that the McLendon standard has again been met, and that a VA examination should be scheduled.  The examiner should render an etiology opinion, to include whether the Veteran's skin symptoms are representative of an undiagnosed illness related to his service in the Persian Gulf.  See 38 C.F.R. § 3.317 (2016).  

On remand, the AOJ should attempt to obtain updated private treatment records, including records from the Veteran's private primary care provider, Dr. Smith, as well as updated VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the Veteran also testified that he experiences forgetfulness.  The Veteran is currently service-connected for posttraumatic stress disorder (PTSD), and, on the Veteran's last PTSD examination, the examiner identified impairment of short and long term memory as a symptom of the Veteran's PTSD.  Although his statements do not meet the standards of a claim of entitlement to an increased rating for PTSD under 38 C.F.R. § 3.150(a), the Board encourages the Veteran to file such a claim if he is interested in pursuing a higher disability rating.  See 38 C.F.R. § 3.155 (2016).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from December 2012 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Ask the Veteran to provide the names and addresses of all private medical care providers who have recently treated him for his low back, stomach and skin conditions, to include Dr. Smith.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a lumbar spine examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any lumbar spine disabilities present during the course of the claim.  If none are present at the time of the examination, the examiner should report whether any have been present during the pendency of the claim (since November 2009).

b. If any lumbar spine conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In rendering this opinion, the examiner is invited to comment on the significance, if any, of the Veteran's September 2003, November 2003 and December 2003 reports of low back pain caused by falling out of a truck and aggravated by driving during service.

c. If there is no diagnosed disability that the Veteran's lumbar spine complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his lumbar spine complaints.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4. Schedule the Veteran for a gastrointestinal examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any stomach disabilities present during the course of the claim.  If none are present at the time of the examination, the examiner should report whether any have been present during the pendency of the claim (since June 2009).

b. If any stomach conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not.  In providing this opinion, the examiner should comment on the significance, if any, of the Veteran's reports that he had stomach pain and green diarrhea for one to two months six to eight times per day causing weight loss during service, and his September 2003 service treatment record noting complaints of diarrhea for the past two to three weeks.

c. If there is no diagnosed disability that the Veteran's stomach complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his stomach complaints.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

5. Schedule the Veteran for a skin examination. The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted and the results reported.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Based upon the examination results and review of the record, the examiner should identify the presence of any skin disabilities present during the course of the claim.  If none are present at the time of the examination, the examiner should report whether any have been present during the pendency of the claim (since June 2009).

b. If any skin conditions are present, is it at least as likely as not (50 percent probability or greater) that the condition is causally related to service?  Please explain why or why not. 

c. If there is no diagnosed disability that the Veteran's skin complaints can be attributed to, the examiner should state whether there are objective signs and symptoms of his skin complaints.  The examiner should indicate whether such represent an undiagnosed illness related to the Veteran's service in the Persian Gulf.  

In providing these opinions, the examiner should comment on the significance, if any, of (1) the Veteran's reports that after receiving an intravenous (IV) injection for dehydration during service he noticed red, irritated, and flaky skin around the IV site which spread to other areas of his body causing scaring and dryness, and that, after service, he has had recurrent rashes on his face, hands and elbows, and (2) that the Veteran was exposed to burn pits during service.

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

6. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


